        Case 1:18-cv-03739-KMW Document 39 Filed 02/26/19 Page 1 of 3




                                                                   Orrick, Herrington & Sutcliffe LLP

February 26, 2019                                                  51 West 52nd Street
                                                                   New York, NY 10019-6142
                                                                   +1 212 506 5000
VIA ECF                                                            orrick.com



Hon. Kimba M. Wood                                                 Paul Fakler
United States District Judge
                                                                   E pfakler@orrick.com
United States Court House                                          D +1 212 506 5187
                                                                   F +1 212 506 5151
500 Pearl St.
Courtroom 26A
New York, NY 10007-1312

Re:    Music Choice v. Claggett - 1:18-cv-03739-KMW

Dear Judge Wood:

We represent Plaintiff Music Choice in the above-captioned matter. Music Choice
respectfully submits this letter to advise the Court of developments in Music Choice
v. CRB, et. al, No. 19-1011, filed in the Court of Appeals for the District of Columbia
Circuit on January 18, 2019.

Music Choice filed the case before this Court, Music Choice v. Claggett, on April 27,
2018 in order to obtain judicial review of a final legal ruling issued by the Register
of Copyrights and published in the Federal Register on December 15, 2017 (the
“Register’s Ruling”). The Register of Copyrights moved to dismiss, arguing that this
Court lacks jurisdiction to review the Register’s Ruling on the ground that the
Ruling can only be reviewed in the D.C. Circuit. That motion has been fully briefed
since September 10, 2018.

Subsequently, the Copyright Royalty Board issued its Determination of Royalty
Rates and Terms for Transmission of Sound Recordings by Satellite Radio and
“Preexisting” Subscription Services (SDARS III), Docket No. 16-CRB-001 SR/PSSR
(2018-2022) (the “Final Determination”) and published that Final Determination in
the Federal Register on December 19, 2018. In the Final Determination, the
Copyright Royalty Board (a separate and independent federal agency) purported to
apply the legal ruling contained in the Register’s Ruling, without any independent
        Case 1:18-cv-03739-KMW Document 39 Filed 02/26/19 Page 2 of 3




Hon. Kimba M. Wood
February 26, 2019
Page 2


legal analysis of that ruling, to the facts adduced at trial in the SDARS III royalty
rate proceeding. Music Choice has now filed a Petition for Review in the D.C.
Circuit of that Final Determination issued by the Copyright Royalty Board.

As set forth in more detail in its brief in opposition to the Register’s motion to
dismiss, Dkt. 33, and its prior letter to the Court, Dkt. 37, Music Choice believes
that: 1) the Register’s Ruling and the Final Determination are two distinct
administrative actions taken by two separate and independent government
agencies; 2) under the clear statutory framework specifically providing for judicial
review of actions by the Register of Copyrights, jurisdiction over review of the
earlier Register’s Ruling is proper in the Southern District of New York; and 3)
under the clear statutory framework providing a different procedure specifically for
seeking review of determinations issued by the Copyright Royalty Board,
jurisdiction over review of the Final Determination, but not the Register’s Ruling, is
proper in the D.C. Circuit.

However, given that the jurisdictional dispute in this case has yet to be finally
resolved, Music Choice has followed the guidance of D.C. Circuit precedent by
including the errors contained in the Register’s Ruling in its Petition for Review in
the D.C. Circuit, purely as a protective measure. See Inv. Co. Inst. v. Bd. of
Governors of Fed. Reserve Sys., 551 F.2d 1270, 1282 (D.C. Cir. 1977) (advising
counsel to file timely petitions for review in both the court of appeals and district
court where there is any doubt as to the appropriate forum for review); Eagle-Picher
Indus. v. EPA, 759 F.2d 905, 912 (D.C. Cir. 1985) (“[W]e have previously
admonished petitioners of the wisdom of filing protective petitions for review during
the statutory period.”).

In order to avoid the unnecessary waste of judicial resources, and also consistent
with D.C. Circuit precedent, on February 20, 2019, Music Choice moved to hold the
D.C. Circuit appeal in abeyance pending the final resolution of the Register’s
jurisdictional challenge in this case. See, e.g., Basardh v. Gates, 545 F.3d 1068, 1069
(D.C. Cir. 2008), quoting Envtl. Def. Fund v. Reilly, 909 F.2d 1497, 1507 (D.C. Cir.
        Case 1:18-cv-03739-KMW Document 39 Filed 02/26/19 Page 3 of 3




Hon. Kimba M. Wood
February 26, 2019
Page 3


1990) (recognizing the “’longstanding policy of the law to avoid duplicative litigative
activity.’”) Sickle v. Torres Advanced Enter. Sols. LLC, 653 F. App'x 763, 764 (D.C.
Cir. 2016) (holding appeal in abeyance pending final resolution of jurisdictional
dispute in earlier-filed district court action).


Respectfully submitted,


/s/ Paul M. Fakler

Paul Fakler



cc:   Stephen Cha-Kim
      David A. Handzo
      Emily Chapuis
